Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Clayton Dean Reeder, Appellant                         Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. CR 13-062).
No. 06-13-00126-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial consistent with this opinion.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED APRIL 29, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk